This was defendants’ second motion for summary judgment. The motion court should have denied it on that basis, as defendants did not present sufficient cause for their successive motions (see NYP Holdings, Inc. v McClier Corp., 83 AD3d 426 [2011]). Even were we to reach the merits we would affirm because plaintiff was not required to plead special damages to set forth its claim under Civil Rights Law § 70 (see Civil Rights Law § 71). Concur — Moskowitz, J.E, Renwick, DeGrasse, AbdusSalaam and Román, JJ.